  Case 20-40562         Doc 17 Filed 02/12/20 Entered 02/12/20 13:37:13                    Main Document
                             UNITED STATES  PgBANKRUPTCY
                                               1 of 5     COURT
                               EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

     In re:
LAWRENCE J GRUBER AND MICHELLE R                          Case No. 20-40562
  GRUBER,
                                                          Chapter 13
          Debtor(s)                                       Hearing Date: 3/26/2020 at 11:00AM
                                                          Hearing Location: Courtroom 7N

                                            CHAPTER 13 PLAN
 1.1      A limit on the dollar amount of a secured claim, which         ___ Included
          may result in a partial payment or no payment at all to        _X_ Not Included
          the secured creditor.
 1.2      Avoidance of a judicial lien or nonpossessory,                 ___ Included
          nonpurchase-money security interest.                           _X_ Not Included
 1.3      Nonstandard provisions set out in Part 5.                      ___ Included
                                                                         _X_ Not Included

Part 1.          NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the presence of an option
does not indicate that the option is appropriate in your circumstances or that it is permissible in the Eastern
District of Missouri. Plans that do not comply with local rules and judicial rulings may not be confirmable.

TO CREDITORS:           Your rights may be affected by this plan. Your claim may be reduced, modified, or
eliminated. You should read this plan carefully and discuss it with your attorney, if you have one in this
bankruptcy case. If you do not have an attorney, you may wish to consult one. If you oppose the plan's
treatment, you or your attorney must file an objection to confirmation in accordance with the Eastern District of
Missouri Local Bankruptcy Rule 3015. The Bankruptcy Court may confirm this plan without further notice if no
objection to confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY
IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE RECEIVES THE CLAIM.

Part 2.          PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as follows:
(complete one of the following payment options)

   (A) $1,200.00 per month for 60 months.

2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns, Debtor shall
provide the Chapter 13 Trustee with a copy of each return required to be filed during the life of the plan. The
Debtor shall send any tax refund received during the pendency of the Chapter 13 case to the Trustee; however,
Debtor may retain a portion of a tax refund to pay income taxes owed to any taxing authority for the same
period as the refund. Debtor may also retain $1,250 for single filers or $1,500 for joint filers and refundable
tax credits consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3     Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of _________, if any, to
be paid to the Trustee.

Part 3.          DISBURSEMENTS
Creditors shall be paid in the following order and in the following fashion. Unless stated otherwise, the Chapter
13 Trustee will make the payments to creditors. All disbursements by the Trustee will be made pro-rata by
class, except per month disbursements described below. However, if there are funds available after payment of
  Case 20-40562         Doc 17  Filed 02/12/20 Entered 02/12/20 13:37:13 Main Document
                                              Pgin2paragraph
equal monthly payments in paragraph 3.5 and fees    of 5     3.6, those funds may be distributed again to
those same paragraphs until paid in full before distributing to the next highest paragraphs:

3.1     Trustee. Pay Trustee a percentage fee as allowed by law.

3.2       Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on any executory
contract accepted in paragraphs 3.3(A) or (B) over the following period, estimated as follows:
  CREDITOR NAME                  TOTAL AMOUNT DUE                         CURE PERIOD (6 months or less)
                                                                          6 months

3.3       Pay the following sub-paragraphs concurrently: (Payments to be made by the Trustee under this
 paragraph shall cease when the proof of claim has been paid in full, the Chapter 13 plan has completed, or the
 Court so orders.)
  (A) Post-petition real property lease payments. Debtor assumes executory contract for real property with
  the following creditor(s) and proposes to maintain payments (which the Debtor shall pay) in accordance with
  terms of the original contract as follows:
  CREDITOR NAME                    MONTHLY PAYMENT

  (B) Post-petition personal property lease payments. Debtor assumes executory contract for personal
  property with the following creditor(s) and proposes to maintain payments (which the Trustee shall pay) in
  accordance with terms of the original contract as follows:
  CREDITOR NAME                  MONTHLY PAYMENT                       EST MONTHS REMAINING

  (C) Continuing Debt Payments (including post-petition mortgage payments on real estate, other than
  Debtor's residence.) Maintain payments of the following continuing debt(s) in accordance with terms of the
  original contract with any arrearages owed at the time of filing to be cured in paragraph 3.5(A). Trustee shall
  make payments in the amount listed below or as adjusted by the creditor under terms of the loan agreement.
  CREDITOR NAME                   MONTHLY PAYMENT

  (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on debt(s) secured
  by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed below (or as adjusted by creditor
  under terms of loan agreement) to:
  CREDITOR NAME                    MONTHLY PAYMENT                                    BY DEBTOR/TRUSTEE
    Homepoint FInancial            $1,295.00                                          Debtor
  (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears (not provided
  for elsewhere in the plan) in full in equal monthly installments over the life of the plan, estimated as:
  CREDITOR NAME                             TOTAL AMOUNT DUE                          INTEREST RATE

3.4      Attorney Fees. Pay Debtor's attorney $______ in equal monthly payments over 24 months (no less
 than 18 months). Any additional fees allowed by the Court shall be paid pursuant to paragraph 3.6 below. [See
 procedures manual for limitations on use of this paragraph]

3.5      Pay the following sub-paragraphs concurrently:

  (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition arrearage on debts
  paid under paragraphs 3.3(C) or (D) in equal monthly installments over the period set forth below and with the
  interest rate identified below, estimated as follows. If no period is set forth below for a claim to be paid under
  this paragraph, the claim will be paid over the lesser of the plan length or 48 months.
  CREDITOR NAME TOTAL AMOUNT DUE CURE PERIOD                                         INTEREST RATE
  Homepoint Financial          $1,295.00                   48 months                 0.0%

  (B) Secured claims to be paid in full. The following claims shall be paid in full in equal monthly payments
  over the period set forth below with 6.25% interest. If no period is set forth below for a claim to be paid
  under this paragraph, the claim will be paid over the plan length.
  CREDITOR                EST BALANCE DUE REPAY PERIOD                           TOTAL w/ INTEREST
                                                  60 months
  Case 20-40562         Doc 17 Filed 02/12/20 Entered 02/12/20 13:37:13 Main Document
 (C) Secured claims subject to modification. Pg
                                             Pay3all
                                                  of other
                                                     5     secured claims the fair market value of the
  collateral, as of the date the petition was filed, in equal monthly payments over the period set forth below
  with 6.25% interest and with any balance of the debt to be paid as non-priority unsecured debt under
  paragraph 3.9(A), estimated as set forth below. If no period is set forth below for a claim to be paid under
  this paragraph, the claim will be paid over the plan length.
  CREDITOR                 BALANCE DUE           FMV       REPAY PERIOD          TOTAL w/ INTEREST
St Louis Community CU $25,481.00             $25,000.00 60 months                $29,173.80

 (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s) to be paid by
 Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s) shall be paid in equal monthly
 installments over the period and with interest as identified below:
 CREDITOR EST BALANCE TRUSTEE/CO-DEBTOR PERIOD                             INTEREST RATE

 (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice filed pursuant
 to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed claim or any other post-
 petition fees and costs which the Court allows and orders the Trustee to pay. Any such amounts shall be paid
 in equal monthly payments over the remainder of the plan duration and shall not receive interest.

3.6 Additional Attorney Fees. Pay $4,800.00 of Debtor's attorney's fees and any additional Debtor's
attorney's fees allowed by the Court.

3.7      Pay sub-paragraphs concurrently:

 (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor guaranteed debt to be
 paid by Trustee or by the co-debtor as noted below. If paid by Trustee, pay claim in full with interest rate as
 identified below:
 CREDITOR NAME EST TOTAL DUE                    TRUSTEE/CO-DEBTOR INTEREST RATE

 (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or recoverable by, a
 governmental unit, will be paid a fixed amount with the balance to be owed by Debtor(s) after completion of
 the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4). Regular payments that become due after filing shall be
 paid directly by Debtor(s):
 CREDITOR                TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE

 3.8       Priority Claims. Pay priority claims allowed under § 507 that are not addressed elsewhere in the plan
 in full, estimated as follows:
  CREDITOR NAME                            TOTAL AMOUNT DUE

 3.9     Pay the following sub-paragraphs concurrently:
  (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed: $53,093.00.
  Amount required to be paid to non-priority unsecured creditors as determined by §1325(a)(4) hypothetical
  Chapter 7 liquidation calculation: $1,580.00. Amount required to be paid to nonpriority unsecured creditors
  as determined by §1325(b) calculation: $27,530.00. Debtor guarantees a minimum of $27,530.00 (Dollar
  amount or 100%) will be paid to non-priority unsecured creditors.

 (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the following
 creditor(s) and requests that the Court grant the creditor(s) relief from the stays under sections 11 U.S.C. §§
 362 and 1301. Any deficiency shall be paid as non-priority unsecured debt. unless noted otherwise below.
              The Trustee shall stop payment on the creditor's claim until such time as the creditor files an
              amended claim showing the secured and unsecured deficiency (if any) still owed after sale of the
              surrendered collateral. (This paragraph shall not be effective unless the box is checked)
 CREDITOR                              COLLATERAL
 Nationstar Mortgage                   717 Dammert
 (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory contract(s) with the
 following creditor(s). Any balance will be paid as non-priority unsecured debt:
 CREDITOR                              CONTRACT/LEASE
     Case 20-40562       Doc 17
                             Filed 02/12/20 Entered 02/12/20 13:37:13                         Main Document
Part 4.                                   Pg 4 of 5
                  OTHER STANDARD PLAN PROVISIONS
4.1       Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than the Debtor,
will make all pre-confirmation disbursements pursuant to § 1326(a).
4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must file a proof of
claim to be entitled to receive payments from the Chapter 13 Trustee.
4.3       The proof of claim shall control the valuation of collateral and any valuation stated in the plan shall
not be binding on the creditor.
4.4       The Trustee, in the Trustee's sole discretion, may determine to reserve funds for payment to any
creditor secured by a mortgage on real estate pending filing of a claim.
4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.
4.6       Debtor is not to incur further credit or debt without the consent of the Court unless necessary for the
protection of life, health or property and consent cannot be obtained readily.
4.7       All secured creditors shall retain the liens securing their claims until the earlier of the payment of the
underlying debt determined under non-bankruptcy law or discharge under
 § 1328. However, Debtor will request avoidance of non-purchase money liens secured by consumer goods as
well as judicial liens which impair exemptions and said creditors will not retain their liens if the court enters an
order granting Debtor's request to avoid the liens.
4.8       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 5.          NONSTANDARD PLAN PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in the Official Form or Local Form or deviating from it. Nonstandard
provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in Part 1 of this
Plan:

5.      ______________________________________________________________________________________

Part 6.          CERTIFICATION
The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the provisions in this Plan
are identical to those contained in Official Local Form 13 of the Eastern District of Missouri, other than any
Nonstandard Plan Provisions in Part 5.



DATE: 01/23/2020                                DEBTOR:_/s/ Lawrence J Gruber __________


DATE: 01/23/2020                                DEBTOR:_/s/ Michelle R Gruber___________




DATE: 02/12/2020                                                    By:_/s/Jonathan Brent ____
                                                                 JONATHAN E. BRENT #59169MO
                                                                 Attorney for Debtor
                                                                 462 N Taylor, Ste 105
                                                                 St. Louis, MO 63108
                                                                 (314) 200-5346
                                                                 (314) 735-4046 (Fax)
                                                                 E-Mail: jb@lawbrent.com
  Case 20-40562         Doc 17      Filed 02/12/20 Entered 02/12/20 13:37:13                Main Document
                                                 Pg 5 of 5
                                        CERTIFICATE OF SERVICE
I.      I certify that a true and correct copy of the Plan was filed electronically on the 12th day of February,
2020 with the United States Bankruptcy Court, and has been served on the parties in interest via e-mail by the
Court’s CM/ECF System as listed on the Court’s Electronic Mail Notice List.


II.     I certify that a true and correct copy of the Plan was filed electronically with the United States
Bankruptcy Court, and has been served by Regular United States Mail Service, first class, postage fully pre-paid,
addressed to the parties listed below on the 12th day of February, 2020:


Bank of America                       Barnes Jewish Hospital                 BJC
PO Box 15019                          1 Barnes Jewish Hospital Plaza         PO Box 958410
Wilmington, DE 19850                  St. Louis, MO 63110                    St Louis, MO 63195

CHASE BANK USA, NA                    Citi                                   Credit Collection Services
PO Box 15298                          701 East 60th Street North             725 Canton St
Wilmington, DE 19850                  Sioux Falls, SD 57117                  Norwood, MA 02062

Credit First, N A                     Discover Financial Services            Homepoint Financial
P.O. Box 81344                        PO Box 15316                           2211 Old Earhart Rd #250
Cleveland, OH 44188-0344              Wilmington, DE 19850                   Ann Arbor, MI 48105

Internal Revenue Service              KOHLs/Capone                           MCA Management Co.
PO Box 7346                           N56 W17000 Ridgewood Dr                PO Box 480
Philedelphia PA 19101-7346            Menomonee Falls, WI 53051              High Ridge, MO 63049

Missouri Department of Revenue        Nationstar Mortgage                    St. Louis Community Credit Union
Bankruptcy Unit                       8950 Cypress Waters Blvd               3651 Forest Park
PO Box 475                            Coppell, TX 75019                      St. Louis, MO 63108
301 W High St
Jefferson City, MO 65105

SYNC/JCP                              Synchrony Bank/Lowes                   US Bank
PO Box 960090                         200 Crossing Blvd Suite 101            P.O. Box 1800
Orlando, FL 32896                     Bridgewater, NJ 08807                  Saint Paul, MN 55101



Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104




/s/ Jonathan Brent
